1                                     UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                    ***

4    UNITED STATES OF AMERICA,
                                                           Case No. 2:19-cr-00192-JCM-VCF
5                        Plaintiff,
                                                           ORDER TO RELEASE PROPERTY BOND
6            v.

7    JESSE MAI,

8                        Defendant.

9           Presently before the court is the matter of property at 6462 Brandon Hills Ct., Las Vegas,

10   Nevada, posted to secure the appearance bond ordered in the Northern District of California, case

11   number 3:19-MJ-071436-MAG-1.

12          On September 16, 2019, defendant Jesse Mai posted a property bond in the amount of

13   $250,000.00 in the Northern District of California. Pursuant to the Order requiring defendant to

14   appear in the district where charges are pending and transferring bail, the Northern District of

15   California transferred the defendant’s property bond to the Clerk for the District of Nevada.

16          On September 26, 2019, defendant appeared in our district and was released on a personal

17   recognizance bond. Therefore, good cause appearing, the property bond is hereby exonerated, and

18   the Clerk of Court is directed to release said property to the rightful owner.

19          IT IS SO ORDERED.

20          Dated this 15th day of October, 2019.

21

22                                                          DANIEL J. ALBREGTS
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
